Title: From Alexander Hamilton to James McHenry, 19 March 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York March 19. 1799—
          
          I have ——— Major Ford to give the detachment directed Major Ford to take the command as you suggested, The Detachment did not proceed yesterday as I intend and to open a correspondence with you and General McPherson.
          Your letters of the 16 and 18th. of March are just received.
          With great respect & esteem I have the honor to be Sir Your Obed Ser
           James McHenry Esq.
        